


Exhibit 10.16


FIRST AMENDMENT TO
FRANK’S INTERNATIONAL N.V.
EMPLOYEE STOCK PURCHASE PLAN
WHEREAS, FRANK’S INTERNATIONAL N.V. (the “Company”) has heretofore adopted the
FRANK’S INTERNATIONAL N.V. EMPLOYEE STOCK PURCHASE PLAN (the “Plan”); and
WHEREAS, the Company desires to amend the Plan in certain respects;
NOW, THEREFORE, the Plan shall be amended as follows, effective as of December
31, 2013:
1.    Section 1.4 of the Plan shall be deleted, and the following shall be
substituted therefor:
Effective Date of Plan. The Plan shall become effective on the date established
for that purpose by the Committee; provided that the Committee shall select the
first day of a calendar month as the Effective Date (the “Effective Date”). The
first Plan Year shall commence on the Effective Date and end on the following
date, as applicable (a) if the Effective Date established by the Committee is
the first day of January or July, the first Plan Year will end on the December
31 next following the Effective Date, and (b) if the Effective Date established
by the Committee is the first day of any other month other than January or July,
the first Plan Year will end on the date that is twelve (12) months following
such Effective Date.
2.    As amended hereby, the Plan is specifically ratified and reaffirmed.
IN WITNESS WHEREOF, this First Amendment has been executed by a duly authorized
officer of the Company, as of the date specified below and effective as set
forth herein.


FRANK’S INTERNATIONAL N.V.


By:    /s/ D. Keith Mosing            
Name: D. Keith Mosing            
Title: Chairman, President and CEO    
Dated: December 31, 2013            


